Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In the Matter of the Marriage of Christine           Appeal from the County Court at Law of
Ruth Slanker and Ted Eugene Slanker, Jr.,            Lamar County, Texas (Tr. Ct. No. 77863).
and In the Interest of T.L.S., a Child               Opinion delivered by Justice Carter, Chief
                                                     Justice Morriss and Justice Moseley
No. 06-13-00049-CV                                   participating.




       As stated in the Court’s opinion of this date, we find that the motion of the Appellant,
Ted Eugene Slanker, Jr., to dismiss the appeal by agreement should be granted. Therefore, we
dismiss the appeal.
       We further order that costs on appeal are divided equally between the parties.


                                                      RENDERED SEPTEMBER 18, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk